  Case 5:19-mj-00054-DW Document 4 Filed 11/12/19 Page 1 of 1 PageID #: 22




                       UNITED STATES DISTRICT COURT
                        DISTRICT OF SOUTH DAKOTA
                             WESTERN DIVISION .


  IN THE MATTER OF THE SEARCH OF:                  No . l 9 -mj-00054

  The property located approximately one-      MOTION TO EXTEND
  half mile west of the intersection of BIA 32 ORDER TO SEAL
  and Pine Ridge High School road
  approximately 100 yards south of BIA 32
  down a dirt road further described as one
  white FEMA trailer with a wood deck
  resided in by Leon Janis, any trach bags
  or receptacles outside the residence and
  within the curtilage of the residence, a
  2003 Silver Chevy Cavalier, at least two
  buccal swabs from the person or body of
  Leon Janis and for the seizure of a black
  cellular phone with a pink glittery case
  without the need for an additional search
  warrant.


      The United States hereby moves this Court for an order extending the
sealed period in this matter for 180 days, in that this search was conducted as
a part of an ongoing investigation. Disclosure of information contained in the
documents filed with the Court could jeopardize this ongoing investigation
and/ or result in possible witness intimidation.
      Dated this 8th day of November, 2019 .

                                     RONALD A. PARSONS, JR.
                                     United States Atto
